Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Bilodeau on 30 August 2022.

The application has been amended as follows: 
To claim 1: 
At line 12, replace “of the event, from” with “of the respective event of the corresponding event log, from”. 
To claim 2: 
At line 3, delete “the” in front of “event log”. 
To claim 7: 
At line 10, replace, “of the event, from” with “of the respective event of the corresponding event log, from”. 
At line 15, delete “log” before “logs”. 
To claim 8: 
At line 3, replace “the event logs” with “event log”. 
To claim 11: 
At lines 14-17, replace, “sequentially reading the event logs stored in the first memory from a third address toward a fourth address of the first memory to sequentially record the read event logs in a read order from the third address toward the fourth address of the second area, the third address being higher than the fourth address in the second area” with “sequentially reading the event logs stored in the first memory in an order starting with a latest event log and ending with an oldest event log within the event logs to be read to sequentially record the read event logs in a read order from a third address toward a fourth address of the second area, the third address being lower than the fourth address in the second area”.
To claim 17: 
At lines 12-15, replace, “sequentially reading the event logs stored in the first memory from a third address toward a fourth address of the first memory to sequentially record the read event logs in a read order from the third address toward the fourth address of the second area, the third address being higher than the fourth address in the second area” with “sequentially reading the event logs stored in the first memory in an order starting with a latest event log and ending with an oldest event log within the event logs to be read to sequentially record the read event logs in a read order from a third address toward a fourth address of the second area, the third address being lower than the fourth address in the second area”.

Allowable Subject Matter
Claims 1-20 are allowed as amended by Examiner’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139